SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made effective the 29th day of August, 2008 by and between, Prevention Insurance.com, Inc., a Nevada corporation (the “Company”) and Paragon Capital LP, a Delaware limited partnership (“Paragon”). RECITAL WHEREAS, Paragon is willing to advance the Company twenty thousand dollars ($20,000) for corporate purposes, and the Company is willing to issue warrants exercisable into shares of common stock. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recital and the mutual promises hereinafter set forth, and, other good and valuable consideration, the parties hereto agree as follows: 1.Issuance of Warrants Paragon hereby agrees to advance to the Company $20,000 (the “Advance”) for the purpose of paying administrative expenses including making required filings with the SEC and paying other legal expenses.The Company will execute a warrant agreement (the “Warrant”) which is attached. 2.Authorization (a)Corporate ActionAll corporate action on the part of theCompany necessary for the sale of the warrants and warrant shares upon exercise of the Warrant and the performance of theCompany's actions hereunder will be taken by the Company at the appropriate time prior to exercise. This Agreement constitutes a valid and legally binding obligation of the Company, enforceable in accordance with its terms. (b)Valid IssuanceUpon an exercise, the warrant shares, when transferred in compliance with the provisions of this Agreement will be duly authorized, validly issued, fully paid and non-assessable, and will be free of any liens or encumbrances caused or created by the Company.This transaction is deemed to be an arms length transaction. (c)No Preemptive Rights Except as provided herein, no person currently has or will have any right of first refusal or any preemptive rights in connection with the transfer of the warrant shares upon an exercise, or any future issuance of securities by the Company. 3.All notices, requests and instructions hereunder shall be in writing and delivered to each party as may from time to time be designated by a party hereto. 4.In the event that any term, covenant, condition, or other provision contained herein is held to be invalid, void or otherwise unenforceable by any court of competent jurisdiction, the invalidity of any such term, covenant, condition, provision or agreement shall in no way affect any other term, covenant, condition or provision or agreement contained herein, which shall remain in full force and effect. 5.This Agreement contains all of the terms agreed upon by the parties with respect to the subject matter hereof.This Agreement has been entered into after full investigation. 6.This Agreement shall be construed in accordance with and governed by the laws of the State of New York applicable to agreements made and to be performed within the State of New York without giving the effect to the conflict of law principals thereof. 7.No amendments or additions to this Agreement shall be binding unless in writing, signed by both parties, except as herein otherwise provided. Please sign below to acknowledge the acceptance of the terms of this Agreement. PARAGON CAPITAL LP By: ALAN DONENFELD Managing Member of Paragon Capital Advisors LLC, General Partner of Paragon Capital LP PREVENTION INSURANCE.COM, INC. By: EXHIBIT 1 NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. PREVENTION INSURANCE.COM, INC. Warrant to Purchase Common Stock Warrant No.: A-2 Number of Shares of Common Stock: 20,000,000 Date of Issuance: August 29, 2008 PREVENTION INSURANCE.COM, INC., a Nevada corporation (the "Company"), hereby certifies that, for $20,000, the receipt and sufficiency of which are hereby acknowledged, Paragon Capital LP and/or its affiliates and/or designees, the registered holder hereof or its permitted assigns (the "Holder"), is entitled, subject to the terms set forth below, to purchase from the Company, at the Exercise Price (as defined below) then in effect, upon surrender of this Warrant, to purchase Common Stock (includingany warrants to Purchase Common Stock issued in exchange, transfer or replacement hereof, the "Warrant"), at any time or times on or after the date hereof, but not after 11:59 p.m., New York time, on the Expiration Date (as defined below), 20,000,000 fully paid nonassessable shares of Common Stock (as defined below) (the "Warrant Shares"). Except as otherwise defined herein, capitalized terms in this Warrant shall have the meanings set forth in Section 17. This Warrant is the Warrant to purchase Common Stock issued pursuant to a Consulting Agreement dated as of August 29, 2008 (the "Closing Date"), by and between the Company and the Holder (the "Agreement"). Section 1. Exercise of Warrant. (a) Mechanics of Exercise. Subject to the terms and conditions hereof (including, without limitation, the limitations set forth in Section 1(f)), this Warrant may be exercised by the Holder on any day on or after the date hereof, in whole or in part, by (i) delivery of a written notice, in the form attached hereto as Exhibit A (the "Exercise Notice"), of the Holder's election to exercise this Warrant and (ii) (A) payment to the Company of anamount equal to the applicable Exercise Price multiplied by the number of Warrant Shares as to which this Warrant is being exercised (the "Aggregate Exercise Price") in cash or wire transfer of immediately available funds or (B) by notifying the Company that this Warrant is being exercised pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall not be required to deliver the original Warrant in order to effect an exercise hereunder. Execution and delivery of the Exercise Notice with respect to less than all of the Warrant Shares shall have the same effect as cancellation of the originalWarrant and issuance of a new Warrant evidencing the right to purchase the remaining number of Warrant Shares.
